        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                         PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                  CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                                INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                                No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                           DEFENDANT

     MOTION FOR AN ORDER TO SHOW CAUSE AND COMPEL THE SATANIC
      TEMPLE TO MAKE COURT-ORDERED PRODUCTION OF DOCUMENTS

       For nine months the Satanic Temple has stalled and evaded its obligation to produce

responsive information that it knows will support Secretary Thurston’s defenses. After breaking

an agreement between counsel, refusing to sign its discovery responses, and dragging its feet in

responding to Defendant’s efforts to confer, the Satanic Temple’s dilatory conduct has now

developed into defiance of this Court’s March 1 order and March 11 ruling to produce specific

items responsive to Defendant’s discovery requests. Defendant now respectfully requests that the

Court require the Satanic Temple to show cause why it should not receive a discovery sanction

or be held in contempt and that it compel the Satanic Temple to finally produce the records that it

has so long refused to produce.
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 2 of 14



                                                FACTS

       On June 21, 2019, Defendant served written discovery requests on the Satanic Temple.

Ex. 1. The Satanic Temple responded evasively and refused to produce responsive records,

leading to Defendant’s filing of his first motion to compel. DE 93. This Court granted that

motion to compel in part, ordering the Satanic Temple “to produce current bylaws, operating

agreements, or analogous documents.” DE 116 at 20. The Court also “order[ed] the Satanic

Temple to respond to Request for Production No. 3,” which “seeks the Satanic Temple’s state

and federal tax returns for 2015, 2016, 2017, and 2018.” DE 116 at 22, 23. The order further

provided that, “depending on the information disclosed in response to Request for Production

No. 3, Secretary Thurston may request that the Court reconsider its ruling with respect to

Request for Production No. 2,” which had sought “year-end budgets for the Satanic Temple for

the years 2015, 2016, 2017, and 2018, and the current budget, including but not limited to

specific categories of items listed in the request: sources of income, liabilities, categorized

expenditures, and recipients of the Satanic Temple’s tax-exempt contributions.” DE 116 at 24,

21-22. The Court ordered that, “[t]o the extent the Satanic Temple seeks a reasonable protective

order,” it was “direct[ed] . . . to confer with all parties and propose such an order to the Court for

consideration.” DE 116 at 20; see id. at 23-24.

       The Satanic Temple’s previous filings and unsigned responses to Defendant’s first

discovery requests provided conflicting information about its corporate identity. See DE 25-1 at

1 (identifying itself as “The Satanic Temple, LLC”); DE 93-2 at 20 (“[o]n information and

belief, the full legal name of the organization is still United Federation of Churches, LLC.”); DE

93-4 at 8 (the Satanic Temple “is given corporate structure by ‘The Satanic Temple, Inc.’ which

is a Massachusetts non-profit corporation.”).



                                                  2
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 3 of 14



       The March 10, 2020, deposition of the Satanic Temple’s designated 30(b)(6) deponent,

Mr. Douglas Misicko, shed light on the Satanic Temple’s identity. In that deposition, Mr.

Misicko testified that Intervenor the Satanic Temple is comprised of four corporate

organizations—the United Federation of Churches, LLC; Reason Alliance, Ltd.; the Satanic

Temple, Inc.; and Cinephobia, LLC. As the Satanic Temple’s 30(b)(6) representative, Mr.

Misicko testified—without objection—to the creation, management, and organization of all four

of these corporate entities. See Ex. 7 (Satanic Temple Dep. Tr.) at 157-62, 170-73, 180-187. Mr.

Misicko expressly testified that the Satanic Temple viewed all four entities “as all part of the

larger—The Satanic Temple Organization.” Id. at 183. He further testified that by means of the

various entities, the Satanic Temple can both receive contributions as a nonprofit and engage in

for-profit commerce. Id. at 187, 228.

       The next day, March 11, the Court held a telephonic discovery hearing to resolve issues

that arose in the deposition of Mr. Misicko as a party in his personal capacity. During that

hearing defense counsel noted that Mr. Misicko’s 30(b)(6) testimony from the previous day had

clarified that the Satanic Temple was comprised of these various corporate entities. During the

hearing defense counsel explicitly mentioned three of the “affiliate” corporate organizations—

the United Federation of Churches, LLC; Reason Alliance, Ltd.; and the Satanic Temple, Inc.—

and requested that the Court clarify its March 1 order to compel the Satanic Temple to produce

tax returns for them. The Court agreed, clarifying its order that the Satanic Temple would be

required to produce tax information for the affiliate corporate organizations.

       Shortly after the hearing concluded, defense counsel inquired concerning Mr. Misicko’s

relationship to Cinephobia, LLC—as it was another of the Satanic Temple’s affiliated corporate

organizations to which Mr. Misicko had testified in his 30(b)(6) capacity the previous day. Ex. 7



                                                 3
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 4 of 14



(Satanic Temple Dep. Tr.) at 180-83; Ex. 8 (Misicko Dep. Tr.) at 162. But counsel for the

Satanic Temple objected, arguing, “It’s not part of the judge’s order. We did not agree that

Cinephobia is a TST affiliate.” Ex. 8 (Misicko Dep. Tr.) at 162. When defense counsel asked,

“And the basis for your objection is the Court’s order?,” counsel for the Satanic Temple

responded, “It is outside the Court’s order. We specified there are three affiliates that we all

agree are TST. This is not one of those.” Id. at 162-63.

       On March 17, after the Satanic Temple failed to sign its discovery responses within 14

days—as this Court’s March 1 order specifically required it to do,1 DE 116 at 17—Defendant

reached out to the Satanic Temple to inquire concerning that as well as its larger outstanding

court-ordered production. Ex. 2 at 2-3. Three weeks passed, and Defendant received no response.

On April 10, Defendant again reached out to the Satanic Temple concerning the Court’s order,

id. at 1-2, whereupon the Satanic Temple served additional evasive discovery responses. Ex. 3.

For example, the Satanic Temple’s response to Defendant’s request for production no. 1

concerning governance documents provided no substantive information and no records. Id. at 3.

And to Defendant’s request for production no. 3 concerning tax information, the Satanic Temple

responded: “‘The Satanic Temple’ is not a discrete entity with tax returns. Intervenors thus have

no responsive documents.” Id. at 5. The Satanic Temple thus refuses to provide the records from

the corporate organizations that this Court ordered it to produce in its March 1 order, as clarified

during the March 11 hearing, and which counsel for the Satanic Temple himself admitted “are

TST.” Ex. 8 (Misicko Dep. Tr.) at 163.




1
  The Satanic Temple still has not fully complied with the Court’s order to sign all discovery
responses by March 15, 2020. DE 116 at 17. As of this filing, Intervenors have served only two
signed acknowledgements, one by Ms. Erika Robbins (belatedly signed April 8, 2020), and one
by Mr. Doug Misicko (belatedly signed April 10, 2020).
                                                  4
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 5 of 14



       Further—after stalling for more than six weeks—on April 10 the Satanic Temple finally

conferred with the parties concerning a proposed protective order, which all parties consented to

and this Court quickly entered on April 16. DE 122.

       On April 18, Defendant reached out to the Satanic Temple for the third time concerning

the court-ordered discovery. Ex. 4 at 2-3. Despite Defendant’s repeated, specific requests for

governance documents, see Ex. 1 at 2 (Defs.’ First Requests, RFP no. 1); Ex. 5 at 1-2 (Defs.’

Third Requests, RFPs nos. 1-6), the Satanic Temple produced only a single responsive

document. The Satanic Temple designated both that document and its accompanying April 22

discovery correspondence as confidential under this Court’s protective order. And despite this

Court’s March 1 order, as clarified in the March 11 hearing, the Satanic Temple provided none

of the tax information this Court ordered it to produce.

       Defendant’s April 18 good-faith correspondence, Ex. 4, raised further deficiencies in the

Satanic Temple’s responses to his third set of discovery. Ex. 6. Requests for production nos. 8

and 9 requested production of correspondence between the Satanic Temple’s managers (either

Mr. Misicko or Mr. Soling), on one hand, and the Satanic Temple’s local participants (either Ms.

Robbins or Mr. Hargett), on the other. Defendant’s request no. 10 sought a copy of Mr.

Misicko’s remarks at the Satanic Temple’s official Baphomet unveiling in Detroit, Michigan, on

July 25, 2015. The Satanic Temple has refused to produce any of these items.

       Defendant certifies that he has conferred in good faith with the Satanic Temple

concerning the matters set forth in this motion.

                                      LEGAL STANDARD

       Rule 37(b)(2)(A) grants the Court authority and discretion to impose sanctions for a

party’s failure to obey an order to provide discovery. Alfoaady v. Will Transp., Inc., No.



                                                   5
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 6 of 14



2:13CV00029 SWW, 2015 WL 3649851, at *3 (E.D. Ark. June 4, 2015). “The imposition of

sanctions under Rule 37 requires (1) an order compelling discovery, (2) a willful violation of that

order, and (3) prejudice to the other party.” Id. (citing Sentis Grp., Inc. v. Shell Oil Co., 559 F .3d

888, 899 (8th Cir. 2009)) (footnote omitted). “A ‘willful’ violation of a court order in this

context includes a conscious or intentional failure to act, as distinguished from accidental or

involuntary noncompliance, and a court may find willful disobedience when a party employs

stall tactics and disregards court orders.” Id. at *3 n.6 (citing Schoffstall v. Henderson, 223 F.3d

818, 824 (8th Cir. 2000)).

       In addition to district courts’ authority to sanction willful violations under Rule 37, they

have inherent power to hold parties in civil contempt of discovery orders. See Jones v. Clinton,

36 F. Supp. 2d 1118, 1125 (E.D. Ark. 1999) (“[A] federal district court has two principal sources

of authority for finding a party in civil contempt of its discovery orders: Fed. R. Civ. P. 37(b)(2)

and the court’s inherent power.”). “Two requirements must be met before a party may be held in

civil contempt: the court must have fashioned an Order that is clear and reasonably specific, and

the party must have violated that Order.” Id. at 1126. “Generally, these two requirements must be

shown by clear and convincing evidence.” Id.

       Concerning a motion to compel, “the party opposing discovery has the burden of showing

that discovery requests are overly broad, unduly burdensome or not relevant.” Kirby v. United

Am. Ins. Co., Case No. 4:08CV00338 JLH, 2009 WL 10675166, at *2 (E.D. Ark. Feb. 13, 2009)

(unpublished). An order compelling discovery responses is appropriate where a party fails to

properly answer interrogatories or produce documents. Fed. R. Civ. P. 37(A)(1), (3). The court

must require the party whose conduct necessitated a motion compelling discovery to pay the

movant’s reasonable expenses incurred in making the motion. Fed. R. Civ. P. 37(a)(5)(A).



                                                   6
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 7 of 14



Evasive or incomplete answers or responses are treated as failures to answer or respond. Fed. R.

Civ. P. 37(A)(4).

                                          ARGUMENT

       First, this Court should order the Satanic Temple to show cause why it should not receive

a Rule 37 sanction or be held in contempt for refusing to obey the Court’s discovery order to

produce tax information. Second, this Court should compel the Satanic Temple to produce other

requested financial information, governance documents, correspondence between Satanic

Temple managers and its local agents, and Mr. Misicko’s remarks at the Satanic Temple’s

official Baphomet unveiling event.

I.     This Court should require the Satanic Temple to show cause for refusing to obey its
       discovery order to produce tax records.

       During the March 11 discovery hearing, defendant specifically requested that the Court

clarify that the Satanic Temple would be required to produce tax records for the Satanic

Temple’s corporate entities, and the Court agreed. But, despite the Court’s order and Defendant’s

good-faith efforts to obtain that discovery, the Satanic Temple defiantly persists in refusing to

produce any records whatsoever.

       Therefore, the Court should require the Satanic Temple to show cause why it should not

receive a Rule 37 sanction for refusing to obey this Court’ order. See Alfoaady, 2015 WL

3649851, at *3 (setting forth three elements for sanctioning a party under Rule 37). First, there is

an order compelling discovery—the Court’s March 1 order. DE 116. Second, the Satanic Temple

has not accidentally or involuntarily violated that order but has willfully engaged in dilatory

tactics and now flatly refused to provide the court-ordered records. Id. at *3 n.6 (“[A] court may

find willful disobedience when a party employs stall tactics and disregards court orders.”). Third,

the Satanic Temple’s willful violation has prejudiced Defendant by depriving him of records


                                                 7
           Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 8 of 14



needed to establish his defense against the Satanic Temple’s claims. And given that we are now

at the end of the discovery period, Defendant’s prejudice will go unremedied absent this Court’s

action.

          The Satanic Temple’s conduct rises even to the level required for a finding of contempt.

There is clear and convincing evidence that counsel for the Satanic Temple understood that the

Court’s order covered at least three of the Satanic Temple’s corporate entities. Shortly following

the Court’s ruling during the March 11 telephonic hearing, counsel for the Satanic Temple

objected only to Cinephoba, LLC, arguing, “It’s not part of the judge’s order. We did not agree

that Cinephobia is a TST affiliate.” Ex. 8 (Misicko Dep. Tr.) at 162. When defense counsel

asked, “And the basis for your objection is the Court’s order?,” counsel for the Satanic Temple

responded, “It is outside the Court’s order. We specified there are three affiliates that we all

agree are TST. This is not one of those.” Id. at 162-63. Counsel for the Satanic Temple thus

admitted that the United Federation of Churches, LLC, Reason Alliance, Ltd., and the Satanic

Temple, Inc. “are TST” and come within this Court’s discovery order. Id. at 163.

          Indeed, there was no question at the end of the March 11 hearing that this Court was

requiring the Satanic Temple to produce tax information for its corporate entities. Having just

clarified that point at defense counsel’s request, the Court’s ruling was clear and specific. And

the Satanic Temple has violated it. See Jones, 36 F. Supp. 2d at 1125.

          Therefore, this Court should require the Satanic Temple to show cause why it should not

receive a Rule 37 sanction or be held in contempt for refusing to produce the court-ordered tax

records.




                                                  8
        Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 9 of 14



II.    The Court should compel the Satanic Temple to produce responsive records.

       The Court should compel the Satanic Temple to produce tax information and other

financial records as well as the requested governance documents, correspondence, and Mr.

Misicko’s remarks at the Satanic Temple’s official unveiling of the Baphomet monument.

       A.      The Court should compel the Satanic Temple to produce tax information,
               and it should reconsider Defendant’s request for other Satanic Temple
               financial records.

       This Court’s ruling at the March 11 telephonic hearing clearly and specifically required

the Satanic Temple to produce tax information, which it has refused to do. Defendant again

respectfully requests that this Court compel production of tax information for the United

Federation of Churches, LLC, Reason Alliance, Ltd., the Satanic Temple, Inc., and Cinephobia,

LLC. In the alternative, the time is now ripe for the Court’s reconsideration of Defendant’s

request for the Satanic Temple’s other financial records.

       The Court’s March 1 order provided that, “depending on the information disclosed in

response to Request for Production No. 3,” i.e., tax records, “Secretary Thurston may request

that the Court reconsider its ruling with respect to Request for Production No. 2,” i.e., end-of-

year budgets and related information. DE 116 at 24. Because the Satanic Temple has disclosed

nothing whatsoever in response to request no. 3, Defendant now respectfully requests that the

Court reconsider its denial of his motion to compel production of records responsive to his

request no. 2. As set forth in the Court’s March 11 order, that request specifically seeks “year-

end budgets for the Satanic Temple for the years 2015, 2016, 2017, and 2018, and the current

budget, including but not limited to specific categories of items listed in the request: sources of

income, liabilities, categorized expenditures, and recipients of the Satanic Temple’s tax-exempt

contributions.” DE 116 at 21-22.



                                                  9
       Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 10 of 14



       Therefore, Defendant requests that the Court now compel the Satanic Temple to provide

all responsive financial records for all of the Satanic Temple’s corporate entities.

       B.      This Court should compel the Satanic Temple to produce governance
               documents for itself and all of its corporate entities.

       Defendant has repeatedly requested that the Satanic Temple produce governance

documents. See Ex. 1 at 2 (Defs.’ First Requests, RFP no. 1); Ex. 5 at 1-2 (Defs.’ Third Requests,

RFPs nos. 1-6). But the Satanic Temple has not produced governance documents that it has

admitted exist. Mr. Misicko testified in his 30(b)(6) capacity that the United Federation of

Churches, LLC, has bylaws. Ex. 7 (Satanic Temple Dep. Tr.) at 158. Likewise, the corporate

organization, The Satanic Temple, Inc., has “a lot of internal documentation, including chapter

agreements and other agreements we have with people who work with us.” Id. at 171; see id. at

170-73.

       This Court’s March 1 order required the Satanic Temple “to produce current bylaws,

operating agreements, or analogous documents.” DE 116 at 20. It has not done so. Therefore,

Defendant requests that the Court now compel the Satanic Temple to produce all responsive

records for the Satanic Temple and all of its corporate entities.

       C.      This Court should compel the Satanic Temple to produce correspondence
               likely to shed light on relevant issues.

       It has become clear through the discovery process that Mr. Mason Hargett and Ms. Erika

Robbins were the primary local agents in the Satanic Temple’s efforts to oppose the Ten

Commandments monument and to promote the Baphomet monument. Their correspondence with

Satanic Temple managers Mr. Misicko and Mr. Soling is likely to shed light on various issues

relevant to Secretary Thurston’s defense against the Establishment Clause and Equal Protection




                                                 10
       Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 11 of 14



claims. Defendant has requested such correspondence. Ex. 5 at 3. And although the Satanic

Temple has admitted that such correspondence exists, it has flatly refused to produce it.

       Defendant’s request is limited to correspondence that relates to the Satanic Temple or its

activities, the Ten Commandments monument, the Baphomet statue, or this litigation. See Ex. 5

at 3. Correspondence on these topics between either Mr. Misicko (who is an Intervenor and a

principal of the Satanic Temple, which is an Intervenor) or Mr. Soling (also a principal of the

Satanic Temple) and either Ms. Robbins (also an Intervenor) or Mr. Hargett (an Arkansas agent

of the Satanic Temple) is likely to be relevant to the Secretary’s defenses. See Fed. R. Civ. P.

26(b). Among other issues, this correspondence is likely to shed light on the Satanic Temple’s

lack of standing, due to the absence of any Satanic Temple presence or activity in Arkansas

before 2016, see Valley Forge Christian Coll. v. Americans United for Separation of Church &

State, Inc., 454 U.S. 464, 487 (1982) (“Their claim that the Government has violated the

Establishment Clause does not provide a special license to roam the country in search of

governmental wrongdoing and to reveal their discoveries in federal court.”), as well as on Ms.

Robbins’s and Mr. Misicko’s purposes for attending the installation of the Ten Commandments

monument. The requested correspondence is also likely to shed light on the Satanic Temple’s

efforts to generate the appearance of divisiveness surrounding the placement of monuments on

the Capitol grounds, including opposition to the Ten Commandments monument and of support

for the Baphomet monument. See, e.g., Van Orden v. Perry, 545 U.S. 677, 704 (2005) (Breyer,

J., concurring) (considering whether a monument creates religiously based divisiveness). Finally,

the correspondence is likely to shed light on the Satanic Temple’s lackadaisical efforts to obtain

passage of legislation for the Baphomet monument in the General Assembly, which Arkansas

law required for placement at all times relevant to this litigation.



                                                  11
       Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 12 of 14



       The Satanic Temple’s answers to these requests indicate that it has identified responsive

documents and that it objects to on the grounds of the attorney-client and work-product doctrines

for request no. 8, but only the work-produce doctrine for request no. 9. Ex. 6 at 5-6. Such

doctrines do not apply to correspondence among the non-attorneys Mr. Misicko, Mr. Soling, Ms.

Robbins, and Mr. Hargett. In any case, the Satanic Temple has produced no privilege log under

Rule 26(b)(5) for the documents that it indicates it has identified.

       Although the subject matter of the requested correspondence is naturally limited by the

events of this case, Defendant limits his motion to compel with respect to requests nos. 8 and 9 to

the requested correspondence taking place between January 1, 2015, and this Court’s grant of the

Satanic Temple’s amended motion to intervene on December 17, 2018. DE 38.

       Therefore, this Court should compel the Satanic Temple to produce this correspondence.

       D.      This Court should compel the Satanic Temple to produce Mr. Misicko’s
               remarks at the Satanic Temple’s official unveiling of the Baphomet statue.

       Defendant’s request no. 10 seeks records of Mr. Misicko’s remarks at the Satanic

Temple’s official Baphomet unveiling in Detroit, Michigan, on July 25, 2015. Ex. 5 at 3. These

remarks are plainly relevant, as the Satanic Temple has thrust the Baphomet monument directly

into the center of this litigation. Further, Mr. Misicko himself testified during his deposition:

“My speech was directed, I believe, at the meaning and significance of the Baphomet monument.

. . . I believe it ran—I probably would have kept it under three minutes long, but just something

to emphasize to people what the significance of this, this moment is.” Ex. 7 (Satanic Temple

Depo. Tr.) at 114. Defendant’s request is specifically limited in scope to records of Mr.

Misicko’s July 25, 2015 remarks.

       The Satanic Temple’s answer to request no. 10 objects “[t]o the extent this request

purports to seek communications among the intervenors pertaining to this litigation.” Ex. 6 at 6.


                                                 12
       Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 13 of 14



That indicates that it has identified responsive items and that it objects on the grounds of the

attorney-client and work-product doctrines. But the Satanic Temple has produced no privilege

log under Rule 26(b)(5) for the documents that it indicates it has identified. And at least some

documents responsive to request no. 10 would plainly not be covered by any applicable

exclusion from discovery.

       The Court should compel the Satanic Temple to produce records of Mr. Misicko’s

remarks at the official unveiling of the Baphomet monument.

                                         CONCLUSION

       For over a year Defendant has patiently and in good faith tried to work with the Satanic

Temple in discovery, but its dilatory tactics and evasions have now resulted in its defiance of this

Court’s order. For the reasons set forth above, Defendant requests that the Court require the

Satanic Temple to show cause why it should not receive a discovery sanction or be held in

contempt for refusal to obey its order, and that it compel the Satanic Temple to finally produce

the responsive records that it has so long refused to produce.

                                              Respectfully submitted,

                                              LESLIE RUTLEDGE
                                              Attorney General




                                                 13
Case 4:18-cv-00342-KGB Document 124 Filed 04/29/20 Page 14 of 14



                             Nicholas J. Bronni (2016097)
                              Solicitor General of Arkansas
                             Vincent M. Wagner (2019071)
                              Deputy Solicitor General
                             Michael A. Cantrell* (2012287)
                              Assistant Solicitor General
                             OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                             323 Center Street, Suite 200
                             Little Rock, AR 72201
                             Ph:     (501) 682-2007
                             Fax: (501) 682-2591
                             Michael.Cantrell@ArkansasAG.gov
                             *Counsel of Record

                             Gary L. Sullivan, Ark Bar No. 92051
                             Managing Attorney
                             Arkansas Secretary of State’s Office
                             Suite 256- State Capitol
                             500 Woodlane Avenue
                             Little Rock, AR 72201
                             PH: (501) 682-3401; Fax: (501) 682-1213
                             Email: gary.sullivan@sos.arkansas.gov

                             Hiram Sasser
                             Michael Berry
                             Lea Patterson
                             FIRST LIBERTY INSTITUTE
                             2001 West Plano Parkway, Suite 1600
                             Plano, TX 75075
                             Tel: (972) 941-6162
                             Fax: (972) 423-6162
                             hsasser@firstliberty.org
                             mberry@firstliberty.org
                             lepatterson@firstliberty.org

                             Attorneys for Secretary of State John Thurston




                               14
